Citation Nr: 1432967	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-23 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously-denied claim of entitlement to service connection for sleep apnea, and, if so, whether service connection is warranted.

2.  Whether there is new and material evidence to reopen a previously-denied claim of entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD) and/or the sleep apnea, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service, on active duty (AD), from June 1966 to June 1969 and from November 1990 to June 1991.  He also had service in the National Guard, including on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims that are still at issue, the Veteran testified at a hearing in November 2011 before RO personnel.

These claims were before the Board previously.  In a July 2012 decision, the Board reopened and remanded the claims for service connection for a skin disorder and gout.  The Board declined to reopen claims for service connection for residuals of a cold injury and for a disorder manifested by hot and cold flashes.  The Board also did not reopen the claims regarding the sleep apnea and hypertension, but did nevertheless remand them for further development and consideration.  Subsequent to that remand, the RO granted service connection for various skin disorders in an April 2013 rating decision.  The Veteran has not since separately appealed the ratings and/or effective dates assigned for these conditions.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  So the skin condition claim is no longer at issue.

The July 2012 remand directed the RO or Appeals Management Center (AMC) to further develop the Veteran's remaining claims.  Specifically regarding his petitions to reopen his service-connection claims, the Board sought confirmation of his periods of ACDUTRA from the 1970s to the 1990s and an attempt to obtain any outstanding private medical records that he had discussed during his RO hearing.  His periods of ACDUTRA were verified by the Alabama National Guard later in July 2012.  As well, in a July 2012 letter the AMC attempted to get his consent to obtain his identified (though confidential) private treatment records, but he did not respond to that request, including by authorizing VA to obtain these additional records.  Therefore, there has been at least substantial compliance with these remand directives, and the Board resultantly is proceeding with its adjudication of the petitions to reopen the claims for sleep apnea and hypertension.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

To this end, in this decision the Board is reopening these claims for service connection for sleep apnea and hypertension.  But rather than immediately readjudicating these claims on their underlying merits, the Board instead is then remanding them, along with the claim for service connection for gout, to the RO via the AMC for further development and consideration.  


FINDINGS OF FACT

1.  An unappealed April 2005 rating decision determined there was not new and material evidence to reopen previously denied claims for service connection for hypertension and sleep apnea because the evidence then of record failed to show a link ("nexus") between these conditions and the Veteran's military service.

2.  Additional evidence since received, however, is not cumulative or redundant of evidence considered in that decision, relates to unestablished facts necessary to substantiate these claims, and raises a reasonable possibility of substantiating them.  


CONCLUSIONS OF LAW

1.  That April 2005 rating decision denying the petitions to reopen these previously denied claims for service connection for sleep apnea and hypertension is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen these claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is reopening, but then remanding rather than immediately deciding, these claims for service connection for sleep apnea and hypertension.  Thus, the Board need not determine whether the Veteran received the type of Veterans Claims Assistance Act (VCAA) notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including especially in terms of apprising him of the specific reasons these claims were previously denied.  This is because these claims are being reopened, regardless, so even if he did not receive this contemplated notice this still ultimately would be inconsequential and, therefore, at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2013).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Moreover, since, after reopening these claims, rather than immediately readjudicating them on their underlying merits, the Board instead is remanding them to the RO via the AMC for further development, the Board also need not at this juncture discuss whether the remaining duty-to-notify-and-assist obligations have been satisfied since this is better determined once the additional development of these claims is completed on remand.

A previously denied, unappealed claim may be reopened and reconsidered upon the submission of new and material evidence.  38 U.S.C.A. § 5108.  Evidence is new if it has not been previously submitted to agency decision makers.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010), the Veterans Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," so a "low threshold."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  The Court explained that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  Moreover, there is no requirement the evidence submitted be new, material, and raises a reasonable possibility of substantiating the claim, that is to say, there are only two, not three, requirements for reopening a claim.

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed - albeit only for making this threshold preliminary determination.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); and Kutscherousky v. West, 12 Vet. App. 369, 371 (1992) (per curium).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, allegations that are beyond the competence of the person making them).

The Board is required to review for newness and materiality only the evidence submitted or otherwise obtained since the last prior final and binding denial of the claim, irrespective of the specific basis of that denial, so regardless of whether it was on the underlying merits or, instead, a prior petition to reopen.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Here, the Veteran has variously alleged that his hypertension and sleep apnea are the result of his service.  He has stated both his belief that these conditions are related to his periods of AD or, alternatively, incepted while he was in the National Guard on ACDUTRA.  

On remand, his time in the National Guard was confirmed by an Army National Guard Retirement Points History Statement.  This record does not specifically indicate the exact time of ACDUTRA service, however.  Additionally, the post-remand record request did not result in any STRs that were not already in the claims file. 

But during the pendency of this appeal, the Veteran was granted service connection for PTSD.  He and his representative since have alleged that the hypertension and sleep apnea are secondary to the service-connected PTSD.  So the claims, as they now stand, are not predicated entirely on the notion of direct or presumptive service connection, but also on the alternative theory they are secondary to the PTSD.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009)(wherein the Court held, among other things, that separate theories in support of a claim for benefits for a particular disability does not equate to separate claims for benefits for that disability.)  Since this alternative theory of entitlement is not tantamount to new claims, there still has to be new and material evidence to reopen these claims.  In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the Court held that, although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit (here, service connection) for the same disability, they constitute the same claim).

In support of the petition to reopen these claims, the Veteran's representative submitted medical literature from VA's website concerning the effects of PTSD and its potential relationship to other conditions, such as hypertension and sleep disturbances.  

As mentioned, the credibility of this additional evidence is presumed - albeit just for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  And as the Court explained in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the disability at issue, even where this additional evidence is not enough to convince the Board to grant the claim.  Additionally, where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  

Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

Here, the medical literature is "new" since it has not been previously considered in prior adjudications of these claims for hypertension and sleep apnea.  By itself, this evidence would not warrant the granting of service connection for these conditions.  However, when considered along with the other evidence already of record, at the very least it trigger's VA's duty to assist by obtaining medical nexus opinions, which in turn might raise a reasonable possibility of substantiating these claims.  Thus, the Board concludes that new and material evidence has been submitted.  

This finding of new and material evidence does not mean these claims ultimately will be granted, only that they are deserving of further consideration on their underlying merits.  So to this extent, and this extent only, the appeal is being granted subject to the further development of these claims on remand.


ORDER

Because there is new and material evidence, the petition to reopen the claim for service connection for sleep apnea is granted, subject to the further development of this claim on remand.

Likewise, the petition to reopen the claim for service connection for hypertension is also granted, subject to the further development of this claim on remand.



REMAND

VA's duty to assist under the VCAA includes providing an examination for a medical nexus opinion when necessary to fairly decide a claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As already discussed, the Veteran should now be provided examinations to assist in determining the etiology of his hypertension and sleep apnea - but especially insofar as whether they are directly related to his service, or, in the case of the hypertension, presumptively related, or, in the case of both, alternatively secondary to his 
service-connected PTSD.  

Additionally, in its prior July 2012 remand, the Board directed a VA examiner to provide an opinion regarding the etiology of the Veteran's gout, including particularly whether it was related to his time in the National Guard on ACDUTRA.  This resulted in a July 2012 VA examination and March 2013 addendum opinion.  In the March 2013 addendum opinion, the examiner concluded that "records indicate that symptoms of gout began after service in Vietnam and prior to service in the Persian Gulf, therefore examiner is unable to establish a nexus between military service and current [diagnosis] of gout."  That opinion did not take into account all periods of ACDUTRA service and, thus, must to ensure compliance with the Board's prior July 2012 remand directives.  See Stegall, 11 Vet. App. 268 (1998).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Send the claims folder back to the VA examiner who provided the July 2012 examination and March 2013 addendum opinion regarding the etiology of the Veteran's gout for still additional comment (supplemental opinion).  

The examiner is again asked to respond to the following:

* What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's gout is attributable to his active military service, including while on ACDUTRA?

The examiner is reminded that consideration not only must be given to the time this Veteran was on AD (from June 1966 to June 1969 and from November 1990 to June 1991), but also his time on ACDUTRA on various occasions from June 1969 to November 1990 and from June 1991 to April 1994.  In considering the ACDUTRA, the examiner should reference the periodic medical examinations and reports of medical history contained in the Veteran's service treatment records (STRs) concerning this additional service, as well as his lay statements.

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ADUTRA is full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp", which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

To the extent this Appellant is alleging he has disability as a result of injury or disease incurred or aggravated during his time in the reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) . Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The same is true for establishing his entitlement to compensation for disability from injury, though not disease, incurred or aggravated during his INACDUTR.  Id.  Since, however, his claim is for gout, which is a disease rather than injury, only his periods of ACDUTRA need be considered.

The examiner should note that the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable to the claim, based on the findings on examination and information obtained from review of the claims file - if necessary citing to specific evidence in the file supporting conclusions.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of this disease remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice.

If, for whatever reason, this examiner is unavailable to provide this further comment, then have someone else do it that has the necessary qualifications and expertise.  In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion.

2.  Next schedule a VA compensation examination concerning the Veteran's sleep apnea.  The claims file, including a complete copy of this decision and remand, must be made available for review of the pertinent medical and other history.  The examination must include all necessary diagnostic testing or evaluation.

The examiner is then asked to provide an opinion responding to the following questions:

* What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's sleep apnea is directly attributable to his active military service, including his ACDUTRA? 
* Alternatively, what is the likelihood (very likely, as likely as not, or unlikely) the sleep apnea was caused or is being aggravated by his service-connected PTSD?

*Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.  Specifically, consideration must be given to all relevant lay and medical evidence of record, including the January 1991 STR detailing sleep impairment.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of this disorder remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences for this pending claim as it would require deciding this claim based on the evidence already in the file.  See 38 C.F.R. § 3.655.

3.  Also schedule a VA compensation examination concerning the Veteran's hypertension.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  The examination must include all necessary diagnostic testing or evaluation.

The examiner is then asked to provide an opinion responding to the following questions:

* What is the likelihood (very likely, as likely as not, or unlikely) the Veteran's hypertension is directly attributable to his active military service, including his ACDUTRA? 
* Alternatively, what is the likelihood (very likely, as likely as not, or unlikely) the hypertension initially manifested to a compensable degree within one year following his AD service, so by June 1992?
* As well, alternatively, what is the likelihood (very likely, as likely as not, or unlikely) the hypertension was caused or is being aggravated by the service-connected PTSD?
* 
Finally, if the Veteran's sleep apnea also is found to be related to his service, what is the likelihood (very likely, as likely as not, or unlikely) the hypertension was caused or is being aggravated by the sleep apnea?

*Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.  Specifically, consideration must be given to all of the relevant lay and medical evidence of record, including the Veteran's blood pressure readings while both on AD and ACDUTRA.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of this disorder remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc. So merely saying he or she cannot comment on this determinative issue of etiology will not suffice.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences for this pending claim as it would require evaluating this claim based on the evidence already in the file.  See 38 C.F.R. § 3.655.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


